[Cite as State v. Miller, 2018-Ohio-4379.]


                                      IN THE COURT OF APPEALS

                                  ELEVENTH APPELLATE DISTRICT

                                        GEAUGA COUNTY, OHIO


 STATE OF OHIO,                                   :        OPINION

                   Plaintiff-Appellee,            :
                                                           CASE NO. 2017-G-0136
          - vs -                                  :

 RAYMOND A. MILLER,                               :

                   Defendant-Appellant.           :


 Criminal Appeal from the Geauga County Court of Common Pleas.
 Case No. 2017 C 000001.

 Judgment: Affirmed.


 James R. Flaiz, Geauga County Prosecutor, and Christopher J. Joyce, Assistant
 Prosecutor, Courthouse Annex, 231 Main Street, Suite 3A, Chardon, OH 44024 (For
 Plaintiff-Appellee).

 Richard Tadd Pinkston, The Law Office of R. Tadd Pinkston LLC, 103 Fifth Street, S.E.,
 Suite L, Barberton, OH 44203 (For Defendant-Appellant).



TIMOTHY P. CANNON, J.

        {¶1}       Appellant, Raymond A. Miller, appeals from the judgment of conviction

entered by the Geauga County Court of Common Pleas on September 25, 2017, and

from the trial court’s October 3, 2017 denial of appellant’s motion to withdraw his guilty

plea. For the reasons that follow, the trial court’s judgments are affirmed.

        {¶2}       On January 4, 2017, a complaint was issued in the Chardon Municipal Court

alleging appellant had burglarized a residence in Auburn Township, in violation of R.C.
2911.12.      Appellant was subsequently bound over to the Geauga County Court of

Common Pleas and indicted by the grand jury on 17 counts, including seven counts of

burglary, four counts of theft, three counts of grand theft, and one count each of attempted

burglary, breaking and entering, and engaging in a pattern of corrupt activity.

       {¶3}     Appellant entered into a plea agreement with appellee, the state of Ohio.

Appellant agreed to plead guilty to amended Count 1, Engaging in a Pattern of Corrupt

Activity, a second-degree felony in violation of R.C. 2923.32(A)(1); Count 5, Attempted

Burglary, a third-degree felony in violation of R.C. 2923.02(A) & R.C. 2911.12(A)(2);

amended Count 9, Aggravated Theft, a third-degree felony in violation of R.C.

2913.02(A)(1); Count 10, Burglary, a second-degree felony in violation of R.C.

2911.12(A)(2); and Count 13, Burglary, a second-degree felony in violation of R.C.

2911.12(A)(2). Appellant also agreed to be responsible for restitution in an amount to be

determined at a later date. The state agreed to move to dismiss all remaining counts at

the time of sentencing.

       {¶4}     Appellant orally pled guilty to these five counts in open court on July 12,

2017. The prosecution stated the evidence would have shown, had the matter proceeded

to trial, that appellant entered a number of private residences in Geauga County, without

permission, in order to steal property, the value of which was exorbitant, from the owners

of those residences. A stipulation was entered that Count 5 was a low-tier felony. The

trial court also advised appellant that he would be required to serve a period of three

years on postrelease control for the second-degree felonies or that it could be a period

up to three years for the third-degree felonies. The trial court accepted appellant’s plea,

after addressing him personally, and found appellant guilty of the crimes to which he pled.




                                              2
        {¶5}     An order on the plea was issued on July 19, 2017, in which the trial court

also granted the state leave to dismiss the remaining twelve counts of the indictment.1

The trial court deferred sentencing and ordered a presentence investigation and report.

        {¶6}     A sentencing hearing was held on September 15, 2017, at which appellant

made an allocution and expressed his remorse. Defense counsel requested a total

sentence of eight to ten years in prison; the prosecution recommended twenty years.

        {¶7}     Appellant received an aggregate prison term of twenty years. Appellant

was sentenced to six years on amended Count 1, two years on Count 5, two years on

amended Count 9, six years on Count 10, and six years on Count 13. The sentences for

Counts 1, 10, and 13 were ordered to be served consecutive to each other; the sentences

for Counts 5 and 9 were ordered to be served concurrent to each other and consecutive

to Counts 1, 10, and 13. The remaining counts of the indictment were dismissed.

Appellant was credited with 256 days for time served in jail.

        {¶8}     The trial court advised appellant of postrelease control. Initially, the trial

court incorrectly indicated appellant would be subject to a five-year term. After the

prosecution questioned the accuracy of this advisement, the trial court correctly advised

that appellant would be subject to a mandatory three-year period of postrelease control.

        {¶9}     Appellant filed a pro se motion to withdraw his guilty plea on September 19,

2017, alleging ineffective assistance of counsel.

        {¶10} The trial court entered its judgment of conviction on September 25, 2017,

and denied appellant’s motion to withdraw his guilty plea on October 3, 2017.



1. Inadvertently, the trial court did not include in this order appellant’s plea of guilty to Count 10 of the
indictment. A nunc pro tunc order was issued on August 29, 2017, correcting this clerical error. The nunc
pro tunc order also corrected a clerical error in the postrelease control notifications that mistakenly referred
to Count 17 instead of Count 13.


                                                       3
       {¶11} Appellant noticed an appeal from both entries and asserts three

assignments of error for our review. His first assignment of error states:

       {¶12} “Mr. Miller was denied his right under the Ohio and Federal Constitutions to

counsel when his counsel’s performance failed to meaningfully oppose the government.”

       {¶13} Under this assignment of error, appellant asserts he was deprived of his

constitutional right to the effective assistance of counsel.

       {¶14} In order to prevail on an ineffective assistance of counsel claim, an appellant

must demonstrate that trial counsel’s performance fell “below an objective standard of

reasonable representation and, in addition, prejudice arises from counsel’s performance.”

State v. Bradley, 42 Ohio St. 3d 136 (1989), paragraph two of the syllabus (adopting the

test set forth in Strickland v. Washington, 466 U.S. 668 (1984)).

       {¶15} When “a criminal defendant admits his guilt in open court, he waives the

right to challenge the propriety of any action taken by the court or counsel prior to that

point in the proceeding unless it affected the knowing and voluntary character of the plea.”

State v. Haynes, 11th Dist. Trumbull No. 93-T-4911, 1995 WL 237075, *1 (March 3,

1995), citing State v. Spates, 64 Ohio St. 3d 269, 272 (1992). This includes a waiver of

any alleged deprivation of a constitutional right that did not affect the knowing and

voluntary nature of the guilty plea. Id., citing Spates, supra, at 272. Thus, “‘a plea of

guilty waives the right to claim that the accused was prejudiced by constitutionally

ineffective counsel, except to the extent the defects complained of caused the plea to be

less than knowing and voluntary.’” Id. at *2, quoting State v. Barnett, 73 Ohio App. 3d
244, 249 (2d Dist.1991); see also United States v. Broce, 488 U.S. 563, 574 (1989).




                                              4
       {¶16} Appellant first argues a lack of motion practice and a waiver of his speedy

trial rights by his defense counsel is indicative of ineffective assistance. Appellant does

not claim, however, that these decisions on the part of defense counsel precluded him

from entering a knowing or voluntary guilty plea. This argument is not well taken.

       {¶17} Next, appellant asserts the trial court “nearly” sentenced him to an incorrect

period of postrelease control and that his defense counsel’s failure to alert the trial court

of its “near” error is indicative of ineffective assistance. At sentencing, the trial court

initially advised appellant that he would be subject to a mandatory five-year term of

postrelease control. The prosecutor alerted the trial court to this mistake, and after

reviewing the statutory language, the trial court correctly advised appellant that he would

be subject to a mandatory three-year term of postrelease control. See R.C. 2967.28.

Certainly, this “near” error on the part of the trial court cannot be said to have prejudiced

appellant. And, again, appellant does not claim that defense counsel’s inaction precluded

him from entering a knowing or voluntary guilty plea. This argument is not well taken.

       {¶18} Finally, appellant asserts his defense counsel precluded him from entering

a voluntary guilty plea by informing appellant that his wife, appellant’s co-defendant,

would either be testifying against him at trial or be charged with contempt of court.

Appellant claims he felt “threatened” and “obligated” to plead guilty. We first note that the

trial court asked appellant, at the time of his plea, “has anyone made any threats or

promises or other inducement to you in order to get you to enter into this agreement,” to

which appellant responded, “No, Ma’am.” Additionally, relaying this type of information

to a defendant is in fact necessary to ensure a knowing decision on whether to enter a

guilty plea. Finally, the merits of this argument, and appellee’s response, largely rely on




                                             5
alleged conversations that took place between appellant and defense counsel, as well as

agreements allegedly made by appellant’s wife as part of her own plea agreement. These

types of matters that are de hors the trial court record cannot be addressed in this appeal.

An allegation that appellant’s guilty plea was not voluntary because defense counsel

allegedly “threatened” him to plead guilty during a private conversation must be raised in

a petition for post-conviction relief. See, e.g., State v. Price, 11th Dist. Trumbull No. 2013-

T-0088, 2015-Ohio-944, ¶29; see also State v. Hathaway, 2d Dist. Greene No. 2014-CA-

13, 2015-Ohio-5488, ¶18.

       {¶19} Appellant has failed to demonstrate that any alleged error by his trial

counsel precluded him from entering a knowing or voluntary guilty plea. Thus, he has not

established that he was prejudiced by any alleged deficiencies in his counsel’s

performance.

       {¶20} Appellant’s first assignment of error is without merit.

       {¶21} Appellant’s second assignment of error states:

       {¶22} “The lower court failed to include mandatory language relating to Mr. Miller’s

PRC at sentencing whereby voiding the sentence.”

       {¶23} Under this assignment of error, appellant asserts his sentence is void

because the trial court failed to inform him of the length of postrelease control for each

individual count of which he was convicted.

       {¶24} “[A] trial court must provide statutorily compliant notification to a defendant

regarding postrelease control at the time of sentencing, including notifying the defendant

of the details of the postrelease control and the consequences of violating postrelease

control.” State v. Qualls, 131 Ohio St. 3d 499, 2012-Ohio-1111, ¶18 (citations omitted).




                                              6
       {¶25} Further, “a trial court must incorporate into the sentencing entry the

postrelease-control notice to reflect the notification that was given at the sentencing

hearing.” Id. at ¶19 (citations omitted).

              [T]he sentencing entry must contain the following information: (1)
              whether postrelease control is discretionary or mandatory, (2) the
              duration of the postrelease-control period, and (3) a statement to the
              effect that the Adult Parole Authority (‘APA’) will administer the
              postrelease control pursuant to R.C. 2967.28 and that any violation
              by the offender of the conditions of postrelease control will subject
              the offender to the consequences set forth in that statute.

State v. Grimes, 151 Ohio St. 3d 19, 2017-Ohio-2927, ¶1.

       {¶26} In multiple offense cases, where the offender is subject to multiple periods

of postrelease control, “the period of post-release control for all of the sentences shall be

the period of post-release control that expires last, as determined by the parole board or

court. Periods of post-release control shall be served concurrently and shall not be

imposed consecutively to each other.” R.C. 2967.28(F)(4)(c). “Thus, ‘the court only has

the duty in multiple offense cases to notify the defendant of and impose the longest term

of postrelease control applicable under R.C. 2967.28(B).’” State v. McBride, 11th Dist.

Trumbull No. 2016-T-0006, 2017-Ohio-891, ¶27, quoting State v. Reed, 6th Dist. Erie No.

E–11–049, 2012-Ohio-5983, ¶12. Accord State v. Blankenship, 5th Dist. Delaware No.

16 CAA 0024, 2017-Ohio-7267, ¶56; State v. Brown, 2d Dist. Montgomery No. 25653,

2014-Ohio-2551, ¶23; State v. Darks, 10th Dist. Franklin No. 12AP-578, 2013-Ohio-176,

¶11; State v. Ballou, 8th Dist. Cuyahoga No. 95733, 2011-Ohio-2925, ¶16, citing Durain

v. Sheldon, 122 Ohio St. 3d 582, 2009-Ohio-4082, ¶1.            “‘[T]he trial court need not

announce at the sentencing hearing nor include in the sentencing judgment the applicable




                                             7
postrelease control sanction for each individual offense irrespective of whether the terms

of control are identical or different.” McBride, supra, at ¶27, quoting Reed, supra, at ¶12.

       {¶27} Appellant was convicted of multiple second- and third-degree felonies that

were not offenses of violence or sex offenses.         Therefore, postrelease control is

mandatory for a period of three years for the second-degree felonies and discretionary

for a period of up to three years for the third-degree felonies. R.C. 2967.28(B)(2) & (C).

       {¶28} The trial court properly advised appellant that he was subject to mandatory

postrelease control for three years, the period that would expire last, at both the plea

hearing and the sentencing hearing, and that notification was included in the court’s

sentencing entry.     Additionally, the trial court properly advised appellant of the

consequences for violating postrelease control or any condition thereof at the plea and

sentencing hearings, and that information was also included in the sentencing entry.

       {¶29} The postrelease control portion of appellant’s sentence is not void.

       {¶30} Appellant’s second assignment of error is without merit.

       {¶31} Appellant’s third assignment of error states:

       {¶32} “The court below applied the wrong standard when it reviewed Mr. Miller’s

Crim.R. 32.1 motion under a manifest injustice standard.”

       {¶33} Under this assignment of error, appellant asserts his post-sentence motion

to withdraw his guilty plea should have been treated as a pre-sentence motion because

it was filed after the trial court entered a “void” sentence. Appellant’s assertion that his

sentence is “void” is based on the argument under his second assignment of error that

the trial court did not properly impose postrelease control.




                                             8
       {¶34} Presentence motions to withdraw guilty pleas under Crim.R. 32.1 are to be

“freely and liberally granted.” State v. Xie, 62 Ohio St. 3d 521, 527 (1992). After sentence,

however, such motions are to be granted only upon a showing of “manifest injustice.”

Crim.R. 32.1.

       {¶35} Appellant relies on State v. Boswell, 121 Ohio St. 3d 575, 2009-Ohio-1577,

for the proposition that a defendant who was not properly informed of postrelease control

is to be treated as though he or she had not yet been sentenced (i.e., a “void” sentence).

Boswell, however, has been superseded by R.C. 2929.191, which provides for the

correction of sentences in which the defendant did not receive proper postrelease control

notifications. See State v. Singleton, 124 Ohio St. 3d 173, 2009-Ohio-6434, ¶27; see also

State v. Fischer, 128 Ohio St. 3d 92, 2010-Ohio-6238, ¶26 (holding that when a judge fails

to properly impose postrelease control, only that portion of the sentence is void).

       {¶36} When only the postrelease control portion of a sentence is void, a motion to

withdraw a guilty plea filed after imposition of sentence must be construed as a post-

sentence motion. See State v. Dudas, 11th Dist. Lake No. 2011-L-093, 2012-Ohio-2121,

¶29-30. Accord State v. Christie, 3d Dist. Defiance No. 4-10-04, 2011-Ohio-520, ¶25;

State v. Thomas, 1st Dist. Hamilton Nos. C-100411 & C-100412, 2011-Ohio-1331, ¶16;

State v. Bell, 8th Dist. Cuyahoga No. 95719, 2011-Ohio-1965, ¶22; State v. Hazel, 10th

Dist. Franklin Nos. 10AP-1013 & 10AP-1014, 2011-Ohio-4427, ¶17; State v.

Montgomery, 5th Dist. Guernsey No. 10CA42, 2011-Ohio-6145, ¶13; State v. Beachum,

6th Dist. Sandusky Nos. S-10-041 & S-10-042, 2012-Ohio-285, ¶21; State v. Easterly,

7th Dist. Mahoning No. 12 MA 208, 2013-Ohio-2961, ¶19.




                                             9
      {¶37} We have already determined the postrelease control portion of appellant’s

sentence is not void. Even assuming the trial court failed to properly impose postrelease

control, only that portion of his sentence would be deemed void. Therefore, the trial court

correctly considered appellant’s motion to withdraw his guilty plea as a post-sentence

motion and applied the correct standard of review.

      {¶38} Appellant’s third assignment of error is without merit.

      {¶39} The judgment of conviction and the denial of appellant’s motion to withdraw

his guilty plea, entered by the Geauga County Court of Common Pleas, are hereby

affirmed.



THOMAS R. WRIGHT, P.J.,

CYNTHIA WESTCOTT RICE, J.,

concur.




                                            10